Citation Nr: 9932334	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran timely requested a waiver of the recovery 
of the overpayment of Section 306 pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 decision from the Committee on 
Waivers and Compromises (Committee) of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Committee denied the veteran's request for a waiver of 
the overpayment of Section 306 pension benefits because the 
veteran had not filed a timely request for a waiver.  

In April 1998, the Board remanded the veteran's claim for 
further development including an audit report and copies of 
all correspondence provided to the veteran with respect to 
the overpayment of VA benefits, specifically, the May 8, 1993 
"demand letter."

The Board notes, from the RO's June 1999 audit, that the 
total overpayment calculated by the RO, appears to double-
count the overpayment from the period of January 1, 1993 to 
April 30, 1993.  As the difference between the due amount 
of $70.00 and the paid amount of $212.00 per month for this 
period was calculated in the "first overpayment," the 
"second overpayment" should not also count this amount, as 
it appears to do.


FINDINGS OF FACT

1. The veteran was notified of creation of an overpayment of 
his Section 306 pension benefits by letter in May 1993, 
which also informed the veteran of his rights regarding 
waiver requests.  

2. The veteran filed a request for waiver of overpayment in 
April 1996.  


CONCLUSION OF LAW

Request for waiver of recovery of overpayment of Section 306 
pension benefits was not timely filed.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In April 1993, the veteran was notified that his benefits 
were being reduced, effective January 1, 1993, due to 
evidence received showing a change in family income or net 
worth.  The letter informed the veteran that the adjustment 
resulted in an overpayment of benefits, and the veteran would 
be notified shortly of the exact amount of the overpayment.  

In December 1993, the veteran was notified that his monthly 
entitlement was being adjusted effective January 1, 1991, due 
to net worth in excess of $40,000.  The veteran was again 
informed that this action resulted in an overpayment and 
he would be notified of the exact amount.  

In a statement received in February 1994, the veteran 
requested a complete explanation as to the creation of the 
overpayment being withheld from his VA pension benefits.  

By statement, received in April 1996, the veteran requested a 
waiver of the remainder of his overpayment as repayment had 
caused a hardship to him.  In April 1996, the Committee 
denied the veteran's request as it had not been timely filed.  
In his VA Form 9, substantive appeal, the veteran stated 
that, at the time he was notified of the overpayment, he was 
very ill and after he recovered he forgot to request a waiver 
of the overpayment.  

In April 1998, the Board remanded the veteran's claim for 
further development including an audit report and copies of 
all correspondence provided to the veteran with respect to 
the overpayment of VA benefits, specifically, the May 8, 1993 
"demand letter."

Documents, received in June 1998, from the VA Debt Management 
Center, showed that the veteran had been sent a letter (coded 
101) on May 8, 1993.  The documents stated that this letter 
regarded notification of benefits reduction and provided 
waiver rights.  

The RO completed an audit of the veteran's VA benefit account 
in June 1999, for the period from March 1, 1991 to the 
present.  The information showed that for the period from 
January 1, 1991 to May 30, 1999, the veteran was granted 
benefits totaling $12,789.00.  The RO reported that the 
veteran was issued checks in the amount of $12,789.00 from 
February 1, 1991, to June 1, 1999.  The report noted that an 
overpayment of $568.00 was created for the period from 
January 1, 1993 to April 30, 1993.  The report additionally 
noted that an overpayment of $3,554.00 was created from 
January 1, 1991 to December 30, 1993, for a total calculated 
overpayment of $4,122.00.  This overpayment was withheld from 
the veteran's benefits payments from August 1993 to February 
1995.  


II. Analysis

A request for waiver of indebtedness shall only be considered 
if made within 180 days following the date of notice of 
indebtedness.  The 180-day period may be extended if the 
individual requesting waiver demonstrated to the Committee 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individuals 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  

The veteran was notified in April and December 1993 that 
overpayments had been created in his account due to changes 
in his net worth.  The veteran was notified by the debt 
management center of his benefits reduction and waiver rights 
in May 1993.  The veteran acknowledged, in his statement 
received in February 1994, that he had been notified of an 
overpayment, and wished an explanation of how the overpayment 
was created.  The veteran requested waiver of this 
indebtedness in April 1996, well beyond the 180-day 
regulatory limitations period.  The Board notes that, even if 
it considered the veteran's February 1994 request for 
clarification of his overpayment as a request for a waiver, 
such request was made beyond the 180-day regulatory period.  
The veteran has not contended that he did not timely receive 
the notice, but that he was ill at the time of receipt and 
later "forgot" to request the waiver.  Such contention is 
not sufficient to allow extension of the regulatory time 
limit.  Therefore, the Board finds that no timely request for 
waiver was received and the Board cannot proceed to a 
consideration of whether recovery of the overpayment is 
against equity and good conscience.  


ORDER

Entitlement to waiver of recovery of the overpayment of 
Section 306 pension benefit is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

